Exhibit 10.1




February 16, 2010

Mr. Rob Newcombe, Vice-President of Memorialization – Sales and Marketing

Matthews International Corporation

Two NorthShore Center, Suite 100

Pittsburgh, Pennsylvania  15212-5851




Re:  

Letter of Understanding between Eternal Image, Inc. and Matthews International

Corporation

Dear Mr. Newcombe:

In furtherance of the Confidentiality Agreement dated June 18, 2009 between
Eternal Image, Inc. (“Eternal Image”) and Matthews International Corporation
(“Matthews”), during the past several months representatives from Eternal Image
and Matthews have mutually been engaged in good faith negotiations with a view
towards the formation of an exclusive manufacturing and distribution arrangement
between the parties.  Specifically, the parties have discussed appointing
Matthews as the exclusive manufacturing and distribution source of certain
Eternal Image affinity funeral products which incorporate the proprietary
trademarks, and/or logos of The Vatican Observatory and the Star Trek franchise
(sometimes hereinafter referred to collectively as “the Mark(s)”) pursuant to
our exclusive licensing rights with these respective organizations.  We have
specifically discussed a commercial arrangement whereby Matthews bronze division
would initially manufacture and sell to Eternal Image certain branded products
specifically set forth on Exhibit A (hereinafter referred to as the “Products”)
and immediately repurchase them for sale and distribution through Matthews’
network of associated funeral homes and cemeteries.

Given the progress of our ongoing discussions, Eternal Image and Matthews have
now each indicated an interest in formalizing their mutual understanding
regarding a supply relationship and, as a result, now desire to memorialize the
terms and conditions governing the proposed arrangement between the parties.  

Therefore, when appropriately countersigned by Matthews, this Letter of
Understanding shall represent the parties’ mutual agreement with respect to the
subject matter herein, until such time as the parties otherwise execute and/or
exchange a more definitive agreement.   

1.

SALE AND RE-PURCHASE OF THE PRODUCTS

Subject to the terms and conditions contained herein, and specifically the
following paragraph, during each Contract Year, as defined below, Eternal Image
agrees to order the manufacture of, and to purchase from Matthews, pursuant to
specifications and designs stipulated between both parties, the following
Products:  

a.

250 Star Trek Urns (which Product and the design of such Product have been
mutually pre-approved by the parties);  





--------------------------------------------------------------------------------

b.

720 Vatican Observatory Urns;

c.

200 Vatican Observatory bronze memorial pieces; and

d.

2,000 Vatican Observatory caskets.

During each ninety (90) day period of a Contract Year, Matthews agrees to
re-purchase from Eternal Image for re-sale and distribution the following
Products, subject to a 20% permitted variance in the volume commitments outlined
herein:

a.

62 Star Trek Urns (plus an additional 2 units in the fourth quarter);

b.

180 Vatican Observatory Urns;

c.

50 Vatican Observatory bronze memorial pieces; and

d.

500 Vatican Observatory caskets.

2.

VATICAN OBSERVATORY PRODUCTS

All of the Products manufactured by Matthews that incorporate The Vatican
Observatory Mark(s) shall be subject to Eternal Image’s prior approval regarding
specifications, materials, and designs, pursuant to the following mutually
agreed upon protocol:

a.

Upon placement of an order by Eternal Image, Matthews shall have fourteen (14)
days to submit the Product design to Eternal Image.  Thereafter, Eternal Image
shall either approved or disapproved the design by notifying Matthews in writing
within forty (40) days of the submission of the design.  In the event a
submitted design is rejected, Eternal Image shall also identify to Matthews in
writing the specific basis of the rejection of the design.  Following a
rejection of the proposed design, Matthews  shall then have an additional
fourteen (14) days to re-submit a revised design, which re-submission by
Matthews to Eternal Image shall then re-commence a new forty (40) day approval
period;

b.

Matthews shall be granted forty-five (45) days after receipt of written
notification from Eternal Image approving the design to commence developing and
submitting the Product prototype to Eternal Image.  Thereafter, Eternal Image
shall either approve or disapprove the Product prototype in writing within ten
(10) days of submission;

c.

Matthews shall achieve full production and submission of the first run sample of
the Product within sixty (60) days of receipt of Eternal Image’s written
approval of the Product prototype.  

3.

PRICING AND PAYMENT

The pricing for the Products manufactured and purchased under this Agreement
shall be negotiated in good faith by and between the parties at such time as
they are respectively designed by Matthews and approved by Eternal Image.
 Exhibit B hereto represents the





--------------------------------------------------------------------------------

template the parties shall use to reflect the pricing for the Products, and
shall be modified and revised periodically during the term hereof as necessary
to document the ongoing additions, revisions, and modifications necessitated by
the introduction of new Products to the arrangement governed by this
Understanding.   Any change to the prices set forth in Exhibit B shall be
identified by an amendment thereto, and shall be mutually agreed to in writing
by the parties.

Payments due and owing to the parties hereto shall be made by the other party
hereto thirty (30) days from the date of the invoice.  All payments hereunder
shall be in US dollars.

4.

TERM

This Agreement shall be effective as of February __, 2010.  With respect to each
Product, said rights shall expire twenty-four (24) months from the date of the
Product’s first availability for sale by Matthews (the “Initial Term”).    For
example, because the Star Trek Products are presently available, the period
governing the rights in the Star Trek Products shall commence on signing of this
Agreement.  Likewise, if the Vatican Observatory Caskets are available for
resale on March 1, 2010, then the rights granted herein shall subsequently
expire on March 1, 2012.  Unless earlier terminated, ninety (90) days prior to
the expiration of the Initial Term, the parties agree to enter into exclusive,
good faith negotiations regarding the extension of this Letter of Understanding.
 The Initial Term, together with any extensions, is referred herein as the
“Term”.  As used herein, the expression “Contract Year” shall mean each of the
two (2) twelve (12) month periods comprising the Initial Term, and any twelve
(12) month period thereafter.   

5.

WARRANTIES

Matthews’ warranties, including, without limitation, warranties with respect to
the design, materials, workmanship, merchantability, fitness for purpose and
performance of its Products, shall be limited exclusively to those specifically
expressed in writing from time to time by Matthews.  Any such warranty shall run
directly from Matthews to the ultimate consumer of the Products and shall not be
enlarged, diminished or otherwise altered or amended in any manner by Eternal
Image.  Eternal Image shall make no representation regarding Matthews’ warranty,
if any, covering the Products but shall refer its customers to Matthews’ printed
warranty standard in effect at that time, if any.  AS BETWEEN MATTHEWS AND
ETERNAL IMAGE, EXCEPT AS EXPRESSLY PROVIDED HEREIN, MATTHEWS DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, IN FACT OR BY OPERATION OF LAW OR OTHERWISE,
CONTAINED IN OR DERIVED FROM THIS AGREEMENT, ANY OF THE EXHIBITS ATTACHED HERETO
OR IN ANY OTHER MATERIALS, BROCHURES, PRESENTATIONS OR OTHER DOCUMENTS OR
COMMUNICATIONS WHETHER ORAL OR WRITTEN, INCLUDING, WITHOUT LIMITATION, IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

Eternal Image represents and warrants to Matthews that in addition to having all
right title and interest in Eternal Image’s proprietary trademarks and logos,
Eternal Image is fully





--------------------------------------------------------------------------------

vested and authorized, pursuant to exclusive licensing agreements, to
commercially exploit on funeral products, including caskets, urns, memorial
stones and medals, the trademarks, and logos of The Vatican Observatory and Star
Trek Marks subject to this Agreement and any other Marks.  Eternal Image
represents and warrants that it shall use its best efforts to maintain said
exclusive rights to the Marks during the Term hereof and shall specifically
fulfill all of Matthews’ contractual obligations set forth in any such licensing
agreement regarding the Products.  

6.

INSURANCE COVERAGE

Matthews agree to provide evidence of general liability and product liability
insurance in a form reasonably acceptable to us in the amounts of $5,000,000 per
occurrence and maintain in effect such insurance for a period of three (3) years
after termination or expiration of this Letter of Understanding, which policies
shall endorse us as an additional insured, and will provide Eternal Image upon
request with a certificate of such insurance during each Contract Year.

7.

INDEMNIFICATION

The parties hereto mutually agree to reciprocally defend, indemnify and hold
each other harmless, including each parties’ respective officers, directors,
employees, affiliates and agents from any costs, expenses, (including reasonable
attorney’s fees) losses, damages, judgments, awards or liabilities incurred as a
result of any breach of the warranties, representations and covenants provided
for herein or otherwise based upon either party’s exercise of the rights granted
hereunder; provided, however, such indemnification obligations shall not apply
if the costs, expenses, (including reasonable attorney’s fees) losses, damages,
judgments, awards or liabilities incurred by one party result either in whole or
in part from that same party’s negligence or willful misconduct.

8.

ADDITIONAL COVENANTS

During the Term, Matthews acknowledges, covenants, and agrees that all of the
Products offered for re-sale by Matthews hereunder shall conform with the
samples approved by Eternal Image.  Further, Matthews represents that it will
not utilize or employ any promotional, marketing, or advertising material
incorporating Eternal Image’s name, logo or the Marks other than those approved
by Eternal Image.  Likewise, Eternal Image represents that it will not utilize
or employ any promotional, marketing, or advertising material incorporating
Matthews’ name, logo, trademarks and/or copyrights, including those of its
affiliates, without the expressed written consent of Matthews.  Finally,
Matthews affirmatively acknowledges that its exercise of the rights granted
hereunder shall not create any legal or equitable interest in Eternal Image’s
intellectual property, or the Marks.  

9.

EXCLUSIVITY

With respect to each of the Products subject to this Letter of Understanding,
provided Matthews is in compliance with the minimum repurchase requirements
outlined in Section 1 hereof, Eternal Image hereby grants to Matthews the
exclusive right to market, sell and





--------------------------------------------------------------------------------

distribute the Products in the Territory (as subsequently defined herein) during
the Term.  It is expressly understood and agreed between the parties hereto that
Matthews’ rights of sales and distribution of the Products shall be limited to
Matthews’ wholesale network of funeral homes and cemeteries.  Matthews
acknowledges that e-commerce and other retail solicitation by Matthews shall be
prohibited hereunder. The parties further agree, however, to engage in
non-exclusive, good faith negotiations regarding a future arrangement governing
e-commerce, on terms mutually agreed upon by the parties.  

In the event Matthews fails to comply with the minimum repurchase requirements
set forth in Section 1 hereof, Matthews’ rights with respect to the Products
shall be non-exclusive for the duration of the remainder of the Term.
 Accordingly, in such event, Eternal Image shall have the option, but not the
affirmative obligation, to re-purchase any or all units of the Products from
Matthews at the original purchase price for such Products, to be delivered by a
method of shipment and to destination determined by Eternal Image FOB Matthews’
warehouse.  Risk of loss regarding said units shall forever pass to Eternal
Image upon delivery to Eternal Image’s carrier.

Finally, Matthews agree that, notwithstanding anything contained herein to the
contrary, should Eternal Image refer any sales, unsolicited by Eternal Image, to
Matthews, Matthews agrees to pay Eternal Image a commission of ten (10%) percent
upon consummation of such sale. The parties further acknowledge and agree,
however, that Eternal Image shall not directly or indirectly engage in sales
solicitations targeted to funeral homes and/or cemeteries.  In this regard, in
the event Eternal Image is contacted by a funeral home, cemetery or other
prospective purchaser of the Products, Eternal Image shall notify Matthews
regional sales representative in the Territory of the inquiry as soon as
reasonably possible and otherwise agrees to provide such other information and
assistance as may be necessary or appropriate to facilitate a transaction
between Matthews and the potential prospect.

10.

TERRITORY

The territory subject to this Letter of Understanding shall be limited as
follows: the United States of America, Puerto Rico, and Canada (the
“Territory”).

11.

RIGHT OF FIRST NEGOTIATIONS

Provided Matthews is not in default under the terms of this Letter of
Understanding, with respect to any future rights acquired by Eternal Image
during the Term, Eternal Image grants to Matthews an exclusive right of first
negotiations to acquire rights similar to those conveyed hereunder with respect
to such newly acquired rights.  Said right of first negotiations shall be for a
period of sixty (60) calendar days from the date Eternal Image gives Matthews
written notice of Eternal Image’s acquisition of said affinity brand.

12. RESERVATION OF RIGHTS

Except as expressly provided for herein, nothing in this Agreement shall be
construed as creating an exclusive purchase arrangement or requirements contract
between the parties.  Accordingly, Eternal Image retains the right to obtain
similar funereal products, not





--------------------------------------------------------------------------------

otherwise subject to this understanding, from other manufacturing sources, and
to engage other sales, marketing and distribution entities in connection with
the commercial exploitation of our product line.  Likewise, Matthews expressly
reserves the right to manufacture, market, and sell other funereal products, not
otherwise subject to this understanding, which compete in the same channel of
commerce as the products offered by Eternal Image.    

13. ADVERTISING

Prior to its public dissemination, Matthews agrees to submit to Eternal Image
for review and approval any advertising, marketing or sales material or
collateral, including, but not limited to, website images, which incorporates
either Eternal Image’s trademark and/or logo, or the Marks which are the subject
of this Agreement.  Eternal Image shall have ten (10) business days after such
submission in which to object in writing to the proposed usage.  Should Eternal
Image fail to respond in the 10 day period, then the proposed material shall be
deemed accepted.  Any disapproval of the proposed material by Eternal Image
shall also reasonably define the reasons for the material’s unacceptability.

14. PUBLICITY

The parties mutually agree that any publicity regarding the formation of the
supply arrangement under this Understanding shall be jointly undertaken and
coordinated, with each party retaining the right of prior approval of all such
communications.  

15. TERMINATION

This Agreement shall automatically terminate without notice upon the grounds
that: (a) there has been filed by either party a voluntary petition in
Bankruptcy or other voluntary insolvency proceedings under any State law, or (b)
any involuntary Bankruptcy or State insolvency petition has been filed against
it which proceeding has not been dismissed within sixty (60) days of filing.  

Further, either party hereto may terminate this Agreement prior to its
expiration by giving written notice that the other party has failed to make
timely payment of any invoice in accordance with the credit terms provided for
herein, and has not remedied such failure after ten (10) days written  notice of
said default (except for bona fide disputes).  Likewise, either party may
terminate this Agreement prior to its expiration for breach of any material term
or obligation hereunder which breach continues and remains un-remedied for a
period of thirty (30) days after written notice thereof.  

Upon the expiration or termination of this Agreement, all rights, licenses and
privileges granted hereunder shall terminate; provided, however, Matthews shall
have the right to sell its existing inventory of the Products subject to this
Agreement.  

In the event this Agreement is terminated as a result of the bankruptcy or any
state insolvency proceeding to which either of us is a party, Matthews shall
have the right to sell off its existing inventory of Vatican Observatory
Products for a period of one (1) year from the date of said bankruptcy filing,
or the institution of any said state insolvency





--------------------------------------------------------------------------------

procedure, and ninety (90) days thereof with respect to any Star Trek Products
subject to this Agreement

16. NON-ASSIGNABILITY

No right or interest in this Agreement shall be assigned by either party without
the prior written consent of the other party, and no delegation of any
obligation called for herein shall be effective without the prior written
consent of the non-delegating party.  For purposes of this provision, assignment
shall not include the sale or transfer of substantially all of the voting stock
or assets of either party.  

17. FORCE MAJEURE

If either party is prevented from performing any of its obligation hereunder by
an occurrence beyond its reasonable control such as, but not limited to, Acts of
God, fire, flood, war, insurrection, riot, acts of terrorism, government
regulations, raw material shortage, strikes, or lack of common carrier
facilities, then the affected party shall be excused from performance of its
obligations, commitments and covenants hereunder for so long as such occurrence
exists.

18.  DISPUTE RESOLUTION

This Letter of Understanding shall be governed by the laws of the State of
Michigan without regard to principles of conflicts of law.  In the event any
disagreement or dispute shall arise between us under any provision of this
Agreement, or regarding its formation, such disagreement or dispute shall be
submitted by the parties to arbitration in Chicago, Illinois by a panel of three
(3) arbitrators, who shall be appointed in accordance with the rules for
Commercial Arbitration of the American Arbitration Association, which
Association shall conduct and administer the dispute.  Any award made by a
majority of the arbitrators shall be binding upon both of us, and shall be
entitled to be reduced to judgment in a court of competent jurisdiction.  

19. RIGHT OF FIRST REFUSAL

Provided Matthews is not in breach of this Letter of Understanding, during the
Term hereof, Eternal Image hereby grants to Matthews an exclusive right of first
refusal to match the terms and conditions of any offer which Eternal Image may
receive and be willing to accept from any third party to acquire substantially
all of Eternal Image’s assets or capital stock pursuant to any corporate
reorganization method recognized under the Internal Revenue Code, as amended.
 Specifically, should Eternal Image receive an offer subject to this provision,
Eternal Image shall give Matthews written notice of the material terms and
conditions contained therein, and Matthews shall have forty (40) days from the
date of said notice to agree to consummate a transaction with us on the
equivalent terms. In the event Matthews fails to exercise the right granted
hereunder within the stipulated forty (40) day period of acceptance, Eternal
Image shall no longer be subject to this provision and will be entitled to close
on the third party offer as communicated to Matthews. In no event shall Eternal
Image be able to consummate said transaction with Matthews on terms ultimately
less favorable to Eternal Image than those originally offered





--------------------------------------------------------------------------------

to Matthews. Finally, should Eternal Image fail to close on said third party
offer within the time period provided for therein, subject to extensions
required by due diligence, the right granted hereunder shall reset with respect
to any future offers which will be otherwise subject to this provision.

20. MISCELLANEOUS

This Agreement relates solely to the rights and obligations as set forth herein,
and shall not extend to any other activities, transactions, relationships,
contracts, or work, or be deemed to create a general partnership, joint venture,
agency or employment relationship among us of any kind whatsoever.  Neither of
the parties hereto have any authority or right, nor shall either of us hold
itself out as having any authority or right, to assume or create any obligation
of any kind whatsoever on behalf of the other without the expressed written
consent of the other party.  

All notices shall be in writing and shall be properly delivered by hand,
expedited overnight service, or by registered letter addressed as provided for
on the first page hereof.  

This writing constitutes the entire agreement between the parties with respect
to its subject matter and, exempting the preexisting Confidentiality Agreement
between the parties, supersedes any prior or contemporaneous agreements,
writings, understandings or representations regarding the subject matter hereof.

This Letter of Understanding may be executed and delivered in counterparts with
facsimile signatures, and all such executed facsimile counterparts shall
constitute one and the same agreement having the same force and effect as an
executed original.

The parties mutually represent and warrant that the representative signing this
Letter of Understanding has full, power, authorization, and authority to bind
such entity, which power and authority is conclusively presumed, and not subject
to legal challenge.

If the foregoing accurately reflects Matthews’ understanding with respect to the
subject matter contained herein, please indicate Matthews’ acceptance by signing
at the bottom of this page, which execution shall constitute a binding agreement
between the parties.  Unless signed by you and delivered to us on or before 5:00
PM local time, Detroit, MI, February 20, 2010, the rights proposed herein shall
expire and this Letter of Understanding shall be of no further force and effect.

ETERNAL IMAGE, INC.

MATTHEWS INTERNATIONAL CORPORATION




[ex101002.gif] [ex101002.gif]





--------------------------------------------------------------------------------




EXHIBIT A




The Products





























--------------------------------------------------------------------------------

EXHIBIT B




Pricing for the Products



